Citation Nr: 1718569	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-11 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:  Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from December 1969 to November 1971.  The last portion of the Veteran's service was in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction currently resides with the Atlanta, Georgia (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its previous remand, the Board requested a VA examiner to compose an addendum opinion, which would address the issue of whether the Veteran's erectile dysfunction is due to or caused by an exposure to herbicide agents in service.  Specifically, the examiner was to determine whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's erectile dysfunction is related to his in-service exposure to herbicide agents.  Additionally, the Board requested that the examiner provide a complete rationale for any opinion and conclusion, including a discussion of the facts and medical principles involved.  

In a November 2016 DBQ Medical Opinion, the examiner opined that "[t]he condition claimed is less likely than not. . . proximately due to or the result of the Veteran's service-connected condition."  He added as a rationale that "[p]eer-reviewed medical literature does not establish that ED is secondary to herbicide exposure.  Veteran did not suffer ED until years after herbicide exposure."

The Board finds that the November 2016 opinion obtained on remand is not fully adequate for adjudication purposes.  The VA examiner's conclusive statement that the Veteran's erectile dysfunction is not due to or the result of herbicide agent exposure does not provide a sufficient rationale or discussion as directed in the July 2015 Board remand.  The examiner did not address whether erectile dysfunction was aggravated by in-service exposure.  Moreover, concerning the specific instructions in the directives, the examiner did not address facts; he mentioned medical literature, but did not go on to provide a discussion of the relevant medical principles; nor did he address medical principles regarding the passage of time since exposure and the later onset of erectile dysfunction.

In light of the foregoing, the opinion did not substantially comply with the prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, another VA medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify any pertinent outstanding private or VA treatment records and associate them with the record.  Follow proper notification procedures.  Make appropriate efforts to obtain any outstanding records from any facility identified by the Veteran.

2.  Return the Veteran's electronic record to the November 2016 VA examiner or if unavailable, another suitably qualified VA examiner for an addendum opinion.  The examiner should review the records provided and the examination report should indicate such records were reviewed.

The examiner is asked to respond specifically to the following:

(a) Determine whether it is at least as likely as not (50 percent or greater possibility) the Veteran's erectile dysfunction is aggravated by or related to his in-service exposure to herbicide agents.

(b) A complete rationale must be provided for any opinion and conclusion, including a discussion of the facts and medical principles involved.  Specifically,  the examiner should discuss medical principles found in medical literature or medical practice, which will provide clinical details pertaining to in the broadest terms the relation of exposure to herbicide agents to erectile dysfunction, as well as pertaining to the passage of time since exposure and the later onset of erectile dysfunction. 

(c) If the examiner cannot respond without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

(d) The opinion, must comment on the findings of other examiners.  In addition, the examiner will acknowledge, address, consider, and refer to all relevant lay statements in the record in rendering an opinion.

3.  If an additional examination is indicated, it should be scheduled in accordance with applicable procedures.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




